Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as of
February 8, 2010, among MWI VETERINARY SUPPLY CO., an Idaho corporation (the
“Borrower”), MWI VETERINARY SUPPLY, INC., a Delaware corporation (the “Parent”),
MEMORIAL PET CARE, INC., an Idaho corporation (“Memorial” and together with
Parent, collectively, the “Guarantors” and individually, a “Guarantor”), BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), WELLS FARGO
BANK, N.A., a national banking association (“Wells Fargo” and together with Bank
of America and each other lender from time to time party hereto, collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., a
national banking association, as issuer of letters of credit (in such capacity,
the “L/C Issuer”) and as administrative agent (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                   The Borrower, the Guarantors, the Lenders,
the Administrative Agent and the L/C Issuer are each a party to that certain
Credit Agreement dated as of December 13, 2006 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which and subject to the terms and conditions therein contained, the
Lenders agreed to make and have made loans to the Borrower and the L/C Issuer
agreed to issue and has issued letters of credit to the Borrower under a
revolving credit facility in the maximum principal amount of $70,000,000.

 

B.                                     The Borrower has informed the Lenders,
the Administrative Agent and the L/C Issuer that it intends to acquire Centaur
Services Limited, a company incorporated under the laws of England (“Centaur”),
which company is a party to that certain Agreement For The Factoring or
Discounting Of Debts dated May 7, 2002 (the “Factoring Agreement”) with Fortis
Commercial Finance Limited, a company incorporated under the laws of England
(“Fortis”), pursuant to which Fortis has agreed to factor or discount the
accounts of Centaur.

 

C.                                     The Borrower has requested that the
Lenders (1) increase the maximum principal amount of the revolving credit
facility available to the Borrower under the Credit Agreement to $100,000,000 as
provided under Section 2.13 of the Credit Agreement, (2) extend the maturity
date thereof to March 1, 2013 and (3) consent to the existence of the
indebtedness of Centaur to Fortis under the Factoring Agreement and the liens
granted by Centaur to Fortis to secure such indebtedness, which the Lenders, the
Administrative Agent and the L/C Issuer have agreed to do, subject to the terms
and conditions of this Amendment.

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree as follows:

 

AGREEMENT

 

1.                                      Definitions; Interpretation.  All
capitalized terms used in this Amendment and not otherwise defined herein have
the meanings specified in the Credit Agreement.  The rules of construction and
interpretation specified in Sections 1.02 and 1.04 of the Credit Agreement also
apply to this Amendment and are incorporated herein by this reference.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                  Amendment to Section 1.01.  In
Section 1.01, amendments are made to the definitions, as follows:

 

(i)                                     Applicable Rate.  The table set forth in
the definition of “Applicable Rate” is deleted and the following substituted in
its stead:

 

1

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Funded Debt to
EBITDA Ratio

 

Commitment
Fee

 

Eurodollar
Rate
+

 

Letters of
Credit

 

Base Rate
+

 

1

 

<1.75:1

 

0.20

%

1.75

%

1.75

%

1.05

%

2

 

<2.50:1 but >1.75:1

 

0.30

%

2.25

%

2.25

%

1.25

%

3

 

>2.50:1

 

0.35

%

2.50

%

2.50

%

1.50

%

 

(ii)                                  Centaur.  The definition of “Centaur” is
added as follows:

 

“Centaur” means Centaur Services Limited, a company incorporated under the laws
of England.

 

(iii)                               Factoring Agreement.  The definition of
“Factoring Agreement” is added as follows:

 

“Factoring Agreement” means that certain Agreement For The Factoring or
Discounting Of Debts dated May 7, 2002 by and between Centaur and Fortis, as the
same may from time to time be amended, supplemented or otherwise modified.

 

(iv)                              Fortis.  The definition of “Fortis” is added
as follows:

 

“Fortis” means Fortis Commercial Finance Limited, a company incorporated under
the laws of England.

 

(v)                                 Maturity Date.  In the definition of
Maturity Date, the date “December 1, 2011” is deleted and the date “March 1,
2013” substituted in its stead.

 

(vi)                              Spot Rate.  The definition of “Spot Rate” is
added as follows:

 

“Spot Rate” means the rate determined by the Administrative Agent to be the rate
quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of Dollars with Sterling through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made

 

(vii)                           Sterling.  The definition of “Sterling” is added
as follows:

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

(b)                                 Addition of Section 2.14.  Section 2.14 is
added as follows:

 

2.14                        Commitment Adjustment.

 

(a)                                  Decrease in Commitment.  In the event that
on the date that is six months after the date that Centaur becomes a Subsidiary,
the Factoring Agreement remains in effect, the Aggregate Commitments shall be
reduced on such date by an amount equal the Dollar equivalent of the commitment
amount of Fortis to factor or discount the accounts of Centaur or otherwise
extend credit to Centaur under the Factoring Agreement (the “Fortis Commitment”)
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (the “Commitment Adjustment Amount”).

 

(b)                                 Increase in Commitment.  In the event that
the Aggregate Commitments have been reduced pursuant to subsection (a) above,
upon the receipt by the Administrative Agent of (i) Borrower’s notice to Agent
(which shall promptly notify the Lenders) that the Fortis Commitment has been
terminated and that Borrower requests

 

2

--------------------------------------------------------------------------------


 

that the Aggregate Commitments be increased by the Commitment Adjustment Amount
and (ii) evidence satisfactory to the Administrative Agent that (x) the Fortis
Commitment has been terminated, (y) all advances to, and debts, liabilities,
obligations, covenants and duties of, Centaur arising under or in connection
with the Factoring Agreement have been paid or otherwise satisfied in full
(other than contingent indemnification obligations) and (z) all Liens granted by
Centaur to Fortis have been released, and provided that no Default Exists, the
Aggregate Commitment shall be increased by the Commitment Adjustment Amount.  If
the Aggregate Commitments are increased in accordance with this subsection (b),
the Administrative Agent and the Borrower shall determine the effective date of
the increase and the Administrative Agent shall promptly notify the Lenders of
such effective date.

 

(c)                                  Amendments to Section 7.01.  In
Section 7.01, the word “and” at the end of subsection (h) is hereby deleted, the
period at the end of subsection (i) is deleted and a semicolon substituted in
its stead, and subsection (j) is added as follows:

 

(j)                                     Liens granted by Centaur in favor of
Fortis securing Indebtedness permitted under Section 7.03(f).

 

(d)                                 Amendments to Section 7.03.  In
Section 7.03, the word “and” at the end of subsection (e) and subsection (f) is
hereby deleted and subsections (f) and (g) are hereby substituted in its stead:

 

(f)                                    Indebtedness of Centaur owing to Fortis
arising under or in connection with the Factoring Agreement in an aggregate
principal amount not to exceed £12,000,000 at any time outstanding; and

 

(g)                                 unsecured Indebtedness in an aggregate
principal amount not to exceed at any time outstanding (i) $20,000,000 minus
(ii) the aggregate outstanding amount of all Indebtedness permitted by
subsection (e) above.

 

(e)                                  Amendment to Schedule 2.01.  Schedule 2.01
attached to the Credit Agreement is deleted and Schedule 2.01 attached hereto is
substituted in its stead.

 

(f)                                    Amendment to Schedule 5.13. 
Schedule 5.13 attached to the Credit Agreement is deleted and Schedule 5.13
attached hereto is substituted in its stead.

 

3.                                      Amendments to Notes.  The Notes are
amended as follows:

 

(a)                                  Bank of America Note.  In the heading of
the Note made by Borrower in favor of Bank of America, the amount of
“$40,000,000” is deleted and the amount of “$57,000,000” substituted in its
stead.

 

(b)                                 Wells Fargo Note.  In the heading of the
Note made by Borrower in favor of Wells Fargo, the amount of “$30,000,000” is
deleted and the amount of “$43,000,000” substituted in its stead.

 

4.                                      Conditions to Effectiveness. 
Notwithstanding anything contained herein to the contrary, this Amendment shall
become effective when each of the following conditions is fully and
simultaneously satisfied; provided that each of the following conditions is
fully and simultaneously satisfied on or before February 8, 2010:

 

(a)                                  Delivery of Amendment.  The Borrower, each
Guarantor, the Administrative Agent, the L/C Issuer and each Lender shall have
executed and delivered counterparts of this Amendment to the Administrative
Agent, sufficient in number for distribution to the Administrative Agent, each
Lender and the Borrower;

 

(b)                                 Payment of Fees.  The Borrower shall have
paid to the Administrative Agent for the account of Lenders in proportion to
their Applicable Percentage set forth in Schedule 2.01 attached hereto, an
amendment fee in the amount of $100,000 in respect of the Lenders’ agreement to
enter into

 

3

--------------------------------------------------------------------------------


 

this Amendment, which fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever;

 

(c)                                  Authorization.  The Administrative Agent
shall have received the following, each in form and substance and dated as of a
date satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower and each Guarantor as the Administrative Agent may
require to establish the identities of and verify the authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which the
Borrower or such Guarantor is a party; and

 

(ii)                                  such evidence as the Administrative Agent
may reasonably require to verify that the Borrower and each Guarantor is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in each jurisdiction in which it is required to be qualified to
engage in business, including certified copies of the Borrower’s and each
Guarantor’s Organization Documents, certificates of good standing and/or
qualification to engage in business.

 

(d)                                 Consents, Etc.  The Administrative Agent
shall have received such evidence as the Administrative Agent or the Required
Lenders may reasonably require to verify that the Borrower and each Guarantor
has obtained all consents, approvals, permits or other authorizations from all
relevant Governmental Authorities, required to be obtained in connection with
the execution, delivery or performance by, or enforcement against, the Borrower
and each Guarantor of this Amendment and the other Loan Documents.

 

(e)                                  Representations True; No Default.  The
representations of the Borrower as set forth in Article V of the Credit
Agreement shall be true on and as of the date of this Amendment with the same
force and effect as if made on and as of this date or, if any such
representation or warranty is stated to have been made as of or with respect to
a specific date, as of or with respect to such specific date.  No Event of
Default and no event which, with notice or lapse of time or both, would
constitute an Event of Default, shall have occurred and be continuing or will
occur as a result of the execution of this Amendment; and

 

(f)                                    Other Documents.  The Administrative
Agent and the Lenders shall have received such other documents, instruments, and
undertakings as the Administrative Agent and such Lender may reasonably request.

 

5.                                      Representations and Warranties.  The
Borrower hereby represents and warrants to the Lenders, the Administrative Agent
and the L/C Issuer that each of the representations and warranties set forth in
Article V of the Credit Agreement is true and correct as if made on and as of
the date of this Amendment or, if any such representation or warranty is stated
to have been made as of or with respect to a specific date, as of or with
respect to such specific date.  The Borrower expressly agrees that it shall be
an additional Event of Default under the Credit Agreement if any representation
or warranty made by the Borrower hereunder shall prove to have been incorrect in
any material respect when made.

 

6.                                      No Further Amendment.  Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents shall remain unmodified and in full force and effect.  The Borrower
and each Guarantor hereby ratifies and confirms each of their respective debts,
liabilities, obligations, covenants and duties to each Lender, the
Administrative Agent and the L/C Issuer arising under the Credit Agreement and
the other Loan Documents to which the Borrower or such Guarantor is a party. 
Without limiting the foregoing, each Guarantor hereby confirms and agrees that
its guarantee of the payment and performance of the Obligations remains in full
force and effect, and that the Obligations shall include the debts, liabilities,
obligations, covenants and duties of, the Borrower to each Lender, the
Administrative Agent and the L/C Issuer arising under the Credit Agreement as
amended by this Amendment.

 

4

--------------------------------------------------------------------------------


 

7.                                      Reservation of Rights.  The Borrower and
each Guarantor acknowledges and agrees that the execution and delivery by the
Administrative Agent, the L/C Issuer and the Lenders of this Amendment shall not
be deemed to create a course of dealing or otherwise obligate the Administrative
Agent, the L/C Issuer or any Lender to forbear or execute similar amendments
under the same or similar circumstances in the future.

 

8.                                      Miscellaneous.

 

(a)                                  Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF IDAHO;
PROVIDED THAT THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)                                 Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

(c)                                  Authorization.  Lenders hereby authorize
and instruct the Administrative Agent to execute and deliver this Amendment.

 

(d)                                 Integration.  This Amendment, together with
the other Loan Documents, comprises the complete, final and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.

 

(e)                                  Severability.  Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

MWI VETERINARY SUPPLY CO.

 

 

 

 

 

 

 

By:

/s/ James F. Cleary, Jr.

 

Name:

James F. Cleary, Jr.

 

Title:

President and CEO

 

 

 

 

 

 

 

MWI VETERINARY SUPPLY, INC.

 

 

 

 

 

 

 

By:

/s/ James F. Cleary, Jr.

 

Name:

James F. Cleary, Jr.

 

Title:

President and CEO

 

 

 

 

 

 

 

MEMORIAL PET CARE, INC.

 

 

 

 

 

 

 

By:

/s/ James F. Cleary, Jr.

 

Name:

James F. Cleary, Jr.

 

Title:

President and CEO

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dora A. Brown

 

Name:

Dora A. Brown

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Bradley C. Ruland

 

Name:

Bradley C. Ruland

 

Title:

SVP

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Linda K. Armstrong

 

Name:

Linda K. Armstrong

 

Title:

Vice President and Senior Relationship Manager

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

57,000,000.00

 

57.000000000

%

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

43,000,000.00

 

43.000000000

%

 

 

 

 

 

 

Total

 

$

100,000,000.00

 

100.000000000

%

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN BORROWER

 

Part (a).                                                       Subsidiaries.

 

Name of Direct Owner

 

Name of Subsidiary

 

Jurisdiction of
Formation

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

MWI Veterinary Supply, Inc.

 

MWI Veterinary Supply Co.

 

Idaho

 

100

%

 

 

 

 

 

 

 

 

MWI Veterinary Supply Co.

 

Memorial Pet Care, Inc.

 

Idaho

 

100

%

 

 

 

 

 

 

 

 

MWI Veterinary Supply Co.

 

MWI Supply (UK Holdings) Limited

 

England

 

100

%

 

 

 

 

 

 

 

 

MWI Supply (UK Holdings) Limited

 

MWI Supply (UK) Limited

 

England

 

100

%

 

 

 

 

 

 

 

 

MWI Supply (UK) Limited

 

MWI Supply (UK Acquisition) Limited

 

England

 

100

%

 

 

 

 

 

 

 

 

MWI Supply (UK Acquisition) Limited

 

Centaur Services Limited

 

England

 

100

%

 

 

 

 

 

 

 

 

Centaur Services Limited

 

Labpak Limited

 

England

 

100

%

 

 

 

 

 

 

 

 

Centaur Services Limited

 

Somervet Limited

 

England

 

100

%

 

Part (b).                                                      Other Equity
Investments.

 

Name of Owner

 

Name of Investment

 

Jurisdiction of
Formation

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

MWI Veterinary Supply Co.

 

Feeder’s Advantage LLC

 

Colorado

 

50

%

 

 

 

 

 

 

 

 

MWI Veterinary Supply Co.

 

Securos Europe, GmbH

 

Germany

 

60

%

 

Part (c).                                                       Owners of Equity
Interests in Borrower.

 

Name of Owner

 

Percentage Ownership

 

 

 

 

 

MWI Veterinary Supply, Inc.

 

100

%

 

1

--------------------------------------------------------------------------------